Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/497,953. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of remotely managing the application of anti-fire (AF) liquid spray to ground surfaces and buildings so as to reduce the risks of fire ignition and damage due to wild fires /a method of proactively defending combustible property against fire ignition and flame spread in the presence of wild fire comprising the steps of: (a) registering with a network database connected to a wireless system network, a GPS-specified parcel of property in a specified region, which may or may not have buildings constructed thereon; (b) collecting intelligence data relating to risks of wild fires in said specified region and surrounding regions, and maintaining said intelligence data in said network database system, and using said collected intelligence data to generate anti-fire (AF) spray protection maps and task reports for execution in said specified region; (c) providing a GPS-tracking AF chemical liquid spraying system to said specified location for spraying the GPS-specified parcel of property with clean AF chemical liquid; (d) providing a supply of clean AF chemical liquid to said GPS-tracking AF chemical liquid spraying system; (e) filling said GPS-tracking AF chemical liquid spraying system with said supply of clean AF chemical liquid; (f) prior to the arrival of a wild fire to the region, and based on said generated GPS- specified anti-fire (AF) spray protection maps and task reports, application servers deployed on said wireless system network issuing a request to the property owner, or its registered contractor, to apply said clean AF chemical liquid spray on the GPS-specified parcel of property using said GPS-specified AF chemical liquid spraying system; (g) in response to the issued request, using said GPS-tracking AF chemical liquid spraying system to applying AF chemical liquid spray to said GPS-specified parcel of property, and remotely monitoring the application of the AF chemical liquid on GPS- specified parcel of property on a given date and time, and automatically recording the spraying transaction in said network database system; and (h) updating data records in said network database system associated with each application of AF chemical liquid sprayed on said GPS-specified parcel of property/ (a) establishing wireless communication between a GPS-tracking anti-fire (AF) chemical liquid spraying system, and a wireless communication network supporting a network database; (b) using said GPS-tracking anti-fire chemical liquid spraying system to spray an environmentally-clean anti-fire chemical liquid over the exterior surfaces of a GPS- specified combustible parcel of property, and generating a GPS-coordinate and time/date stamped data records pertaining to the application of said environmentally-clean anti-fire chemical liquid spray over the exterior surfaces of said GPS-specified combustible parcel of property; (b) transmitting said GPS-coordinate and time/date stamped data records over said wireless communication network for storage in said network database; and (c) using a computing system to access said GPS-coordinate and time/date stamped data records from said network database, so as to verify that said GPS-specified parcel of property has been fire-protected on particular date by virtue of the GPS- specified property being sprayed with said environmentally-clean anti-fire chemical liquid so as to proactively inhibit fire ignition and flame spread in the presence of wild fire.  Claim 1 of the instant invention is within the scope claim 1 of U.S. Application 17/497,953, and is therefore, encompassed in claim 1 of U.S. Application 17/497,953.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of copending Application No. 17/497,952. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of remotely managing the application of anti-fire (AF) liquid spray to ground surfaces and buildings so as to reduce the risks of fire ignition and damage due to wild fires / method of managing the proactive spraying of environmentally-clean anti-fire (AF) chemical liquid on GPS-specified property surfaces so as to inhibit fire ignition and flame spread in the presence of wild fire comprising the steps of: (a) registering with a network database connected to a wireless system network, a GPS-specified parcel of property in a specified region, which may or may not have buildings constructed thereon; (b) collecting intelligence data relating to risks of wild fires in said specified region and surrounding regions, and maintaining said intelligence data in said network database system, and using said collected intelligence data to generate anti-fire (AF) spray protection maps and task reports for execution in said specified region; (c) providing a GPS-tracking AF chemical liquid spraying system to said specified location for spraying the GPS-specified parcel of property with clean AF chemical liquid; (d) providing a supply of clean AF chemical liquid to said GPS-tracking AF chemical liquid spraying system; (e) filling said GPS-tracking AF chemical liquid spraying system with said supply of clean AF chemical liquid; (f) prior to the arrival of a wild fire to the region, and based on said generated GPS- specified anti-fire (AF) spray protection maps and task reports, application servers deployed on said wireless system network issuing a request to the property owner, or its registered contractor, to apply said clean AF chemical liquid spray on the GPS-specified parcel of property using said GPS-specified AF chemical liquid spraying system; (g) in response to the issued request, using said GPS-tracking AF chemical liquid spraying system to applying AF chemical liquid spray to said GPS-specified parcel of property, and remotely monitoring the application of the AF chemical liquid on GPS- specified parcel of property on a given date and time, and automatically recording the spraying transaction in said network database system; and (h) updating data records in said network database system associated with each application of AF chemical liquid sprayed on said GPS-specified parcel of property /  (a) deploying a wireless system network supporting a command center, a network database, a plurality of mobile anti-fire chemical liquid spraying systems, and a plurality of mobile computing systems, each being operably connected to a wireless communication network; (b) in said network database, registering the GPS address of one or more GPS- specified parcels of property in a specified region, which may or may not have buildings constructed thereon; (c) deploying at least one of said mobile anti-fire chemical liquid spraying systems to a GPS-specified location, for spraying the GPS-specified parcels of property with an environmentally-clean anti-fire chemical liquid; (d) deploying a supply of said environmentally-clean anti-fire chemical liquid to the GPS-specified location of each said mobile anti-fire chemical liquid spraying system, and filling said mobile anti-fire chemical liquid spraying system with said supply of environmentally-clean anti-fire chemical liquid; (h) using said deployed anti-fire chemical liquid spraying system to apply said environmentally-clean anti-fire chemical liquid spray to said parcel of property, while remotely monitoring the application of the environmentally-clean anti-fire chemical liquid sprayed on said parcel of property on a given date, and automatically recording the GPS-tracked spraying operations in said network database; and (i) updating data records in said network database associated with each application of environmentally-clean anti-fire chemical liquid spray on one or more said GPS-specified parcels of property.  Claims 1-7 of the instant invention are within the scope of claims 1 and 4-9 of U.S. Application 17/497,952, and are therefore, encompassed in claims 1 and 4-9 of U.S. Application 17/497,952.
As to claims 2-7, see claims 4-9 of U.S. Application 17/497,952.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Statter ‘637, Smith et al ‘441, Kawiecki ‘131, and Palmer ‘794 disclose GPS wild fire protection systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752